DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Page(s) 4-10, filed 01/24/2022, with respect to Claim(s) 1-11 have been fully considered and are persuasive.  The USC 103 Rejection of 1-11 has been withdrawn. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim(s) 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10-11, 13-17, & 19-20 of U.S. Patent No. 10,994,639. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1-11 of the current application directly matches to the elements of Claim(s) 1, 10-11, 13-17, & 19-20 of U.S. Patent No. 10,994,639. 
5.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of U.S. Patent No. 10,994,639. 
Instant Application 16/922,774
Patent No. 10,994,639
1.     An apparatus, comprising: 

a hardware processor; 

computer memory storing computer program code for selecting candidate targets for active measurement, comprising: 

program code executed by the hardware processor and configured to; 

receive a data set of IP addresses; determine an IP address structure by sub-steps: 

(i) analyzing diversity of address segments in the data set, 

(ii) applying a cluster analysis against a result of the diversity analysis; and 

(iii) applying a statistical modeling analysis against a result of the cluster analysis; and 

select one or more candidate targets for one or more active measurements using the determined IP address structure; and 

perform the one or more active measurements using the selected one or more candidate targets.
1.    A method for managing a computer network, comprising: 

receiving a data set of IP addresses; 

determining an address structure by sub-steps: 

analyzing a diversity of address segments in the data set by 

(i) computing an entropy value of each address segment across the data set, 

(ii) comparing entropy values representing at least one or more adjacent address segments, and 

(iii) grouping adjacent address segments with similar entropy as represented by the entropy values, wherein an address segment comprises hexadecimal characters at a given position within the address structure; 

applying a cluster analysis against a result of the diversity analysis; and 

applying a statistical modeling analysis against a result of the cluster analysis to determine the address structure associated with the data set of IP addresses; and 

using the determined address structure to perform a follow-on task associated with a computer network.
2.     The apparatus as described in claim 1 wherein the one or more active measurements comprise one of: a traceroute campaign, a vulnerability assessment, and a reachability survey.
14.      The method as described in claim 11 wherein the active measurements are one of: a traceroute campaigns, a vulnerability assessment, and a reachability survey within or without the address bounds of the data set. 
   

3.     The apparatus as described in claim 1 wherein the one or more candidate targets are within or without address bounds of the data set.
15.     The method as described in claim 13 wherein the candidate targets are within or without address bounds of the data set.
4.     The apparatus described in claim 1 wherein the IP addresses are one of: IPv4 addresses, and IPv6 addresses.
16.     The method as described in claim 13 wherein the IP addresses are one of: IPv4 addresses, and IPv6 addresses. 
5.     The apparatus as described in claim 1 wherein the data set of IP addresses is received by passive measurement of one or more network elements.
17.     The method as described in claim 13 wherein the data set of IP addresses is received by passive measurement of one or more network elements.
6.     The apparatus as described in claim 1 wherein the cluster analysis is carried out using unsupervised machine learning.  
10.     The method as described in claim 1 wherein the cluster analysis includes performing unsupervised machine learning. 
7.     The apparatus as described in claim 1 wherein the statistical modeling analysis generates a Bayesian Network (BN) model.

11.     The method as described in claim 1 wherein the statistical modeling generates a Bayesian Network (BN) model. 

8.      An apparatus, comprising: a hardware processor; computer memory storing computer program code, the code comprising program code executed by the hardware processor and configured to: determine an address structure of an IP address data set by (i) computing an entropy value of each address segment across the data set, (ii) comparing entropy values representing at least one or more adjacent address segments, and (iii) grouping adjacent address segments with similar entropy as represented by the entropy values, wherein an address segment comprises hexadecimal characters at a given position within the address structure; and perform a computer network management task using the determined address structure.  

13.     A method for selecting candidate targets for active measurement, comprising: receiving a data set of IP addresses; determining an address structure by sub-steps: analyzing diversity of address segments in the data set by (i) computing an entropy value of each address segment across the data set, (ii) comparing entropy values representing at least one or more adjacent address segments, and (iii) grouping adjacent address segments with similar entropy as represented by the entropy values, wherein an address segment comprises hexadecimal characters at a given position within the address structure; applying a cluster analysis against a result of the diversity analysis; and applying a statistical modeling analysis against a result of the cluster analysis to determine the address structure associated with the data set of IP addresses; using the determined address structure to identify a set of candidate targets for active measurements; and performing the active measurements using the identified set of candidate targets. 
    

9.     The apparatus as described in claim 8 wherein the program code is further configured to classify IP addresses and prefixes temporally, according to their instances of activity, to discern which addresses are considered to be stable, and spatially, according to a density or sparsity of aggregates in which active addresses reside.  

19.     The method as described in claim 1 further including classifying IPV6 addresses and prefixes (i) temporally, according to their instances of activity, to discern which addresses are considered to be stable, and (ii) spatially, according to a density or sparsity of aggregates in which active addresses reside. 

10.     The apparatus as described in claim 8 wherein IP address data set includes one of: a set of client addresses, a set of server addresses, a set of router addresses, and a set of other infrastructure addresses.  

20.     The method of claim 1 wherein data set of IP addresses includes one of: a set of client addresses, a set of server addresses, a set of router addresses, and a set of other infrastructure addresses.
11.     The apparatus described in claim 8 wherein the IP addresses are one of: IPv4 addresses, and IPv6 addresses.

16.    The method as described in claim 13 wherein the IP addresses are one of: IPv4 addresses, and IPv6 addresses.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457